

Re:
Centerpoint Tower
 
6510 Abrams Road
 
Dallas, Texas 75231



THIRD AMENDMENT TO LEASE AGREEMENT


THE STATE OF TEXAS
§
 
 
§
KNOW ALL BY THESE PRESENTS:
COUNTY OF DALLAS
§
 





THIRD AMENDMENT TO LEASE AGREEMENT




THIS THIRD AMENDMENT TO LEASE AGREEMENT (the “Third Amendment”) is made as of
the 11th day of October, 2011 (“Third Amendment Effective Date”), by and between
HERMOSA, LP, a Texas limited partnership (“Landlord”), successor in interest to
Miranda Partners, L.P. (“Prior Landlord”) and ZION OIL & GAS, INC. ( “Tenant”).


WHEREAS Prior Landlord and Tenant have heretofore entered into that certain
Office Lease Agreement (the “Original Lease”), dated on or about June 20, 2003,
as subsequently amended (collectively the “Lease”) covering the premises
comprising Suite 300 (the “Original Premises”) in that certain building commonly
known as the Centerpoint Tower, 6510 Abrams Road, Dallas, Texas, and more
particularly described in the Lease (the “Building”). Unless otherwise defined
herein, all capitalized and uncapitalized words and phrases will have the
respective meanings assigned thereto in the Lease.


WHEREAS, Landlord has acquired the Building from Prior Landlord and succeeded to
all interest as landlord under the Lease.


WHEREAS, Landlord and Tenant acknowledge that the current term of this Lease
(“Current Term”) expires on October 31, 2011 (the "Current Expiration Date"),
and both Landlord and Tenant desire to modify and extend said Current Term; and


WHEREAS, Landlord and Tenant desire to amend the Lease further by adding
additional space to the Lease and in certain other respects under the terms and
conditions set forth in this Third Amendment.


NOW THEREFORE, in consideration of the foregoing and the mutual benefit of the
parties hereto, Landlord and Tenant hereby agree to amend the Lease as follows:


1.           Lease Term.  The term of the Lease is hereby extended (the
“Extended Term”) for forty-eight (48) months beginning November 1, 2011
(“Extended Term Commencement Date”) and ending October 31, 2015 (the “Extended
Term Expiration Date”).


2.           Expansion Premises.  As of the Extended Term Commencement Date, the
amount of leased space covered by the Lease shall be expanded to include an
additional 1,351 rentable square feet of space located in Suite 302 and as more
specifically shown on Exhibit A (“Suite 302”) and an additional 1,324 rentable
square feet of space located in Suite 304 (“Suite 304”) and as more specifically
shown on Exhibit A (collectively Suite 302 and Suite 304 being the “Expansion
Premises”).  As a result, the total leased space covered under the Lease will,
as of the Extended Term Commencement Date, equal 6,458 rentable square feet
(being 3,783 rentable square feet within the Original Premises, 1,351 rentable
square feet in Suite 302, and 1,324 rentable square feet in Suite 304) and all
such space shall be collectively known as the “Demised Premises” for all
purposes under the Lease as of the Extended Term Commencement Date.
 
 
THIRD AMENDMENT – Page 1

INITIALS
Landlord
Tenant
 
 
 

 
 

--------------------------------------------------------------------------------

 


3.           Fixed Basic Rent; Expense Stop.


a.           Fixed Basic Rental.  The Fixed Basic Rental due and payable by
Tenant to Landlord during the Extended Term for the Demised Premises will,
commencing as of the Extended Term Commencement Date, be the rate applicable for
the periods set forth below, and go into effect as of the Expansion Premises
Commencement Date and continue through and including the Extended Term
Expiration Date on October 31, 2015:



 
Monthly Basic
 
Months
Rental Rate/P.S.F.
Monthly Basic Rent
     
Months 1-12*
$13.00
$6,996.17*
Months 13-24*
$14.00
$7,534.33*
Months 25-36
$14.00
$7,534.33
Months 37-48
$15.00
$8,072.50


*Notwithstanding any other term or provision herein to the contrary, provided an
event of default by Tenant has not occurred hereunder, Landlord will abate the
rent upon Suite 304(being  Monthly Basic Rental of $1,434.33 for Months 1-12,
and $1,544.67 for Months 13-24), and Tenant’s prorata share of Operating
Expenses for Suite 304 during the first twenty-four (24) months of the Extended
Term, thereafter the full monthly Basic Rental and Operating Expenses will be
due and owing.


In addition to the Fixed Basic Rent, as of the Extended Term Commencement Date
and except as aforesaid, Tenant shall continue to pay its share of the Operating
Expenses based on the Demised Premises containing 6,458 rsf, and all other
charges as provided by the Lease.
 
 
b.           Expense Stop.                                As of the Extended
Term Commencement Date, Tenant’s share of the Operating Expenses during the
Extended Term will be computed using a 2012 calendar year expense stop.


4.           Leasehold Improvements.  Tenant accepts the Expansion Premises
“AS-IS” and “WITH ALL FAULTS,” and Landlord has no obligation to make, or pay or
reimburse Tenant for, any improvements, alterations or additions to the Original
Premises or Expansion Premises, except as specifically provided in Exhibit B
attached hereto.


5.           Exhibits.  Landlord and Tenant agree that the following exhibits
have been attached hereto and will be deemed a part of this Third Amendment and
the Lease for all purposes and will be in lieu of any similar rights or
provisions currently set forth in the Lease:


Exhibit A – Description of Expansion Premises
Exhibit B – Leasehold Improvements
Exhibit B-1- Plans


6.           Commissions.  Landlord and Tenant acknowledge that no brokers have
been involved in this Third Amendment other than Grubb & Ellis.  By separate
agreement, Landlord will be solely responsible for the commissions, if any, owed
such broker.  Landlord and Tenant hereby indemnify each other from the payment
of any commissions owed to any other broker with respect to this Third Amendment
resulting from the acts of such party, but not otherwise.
 
THIRD AMENDMENT – Page 2

INITIALS
Landlord
Tenant
 
 
 

 
 

--------------------------------------------------------------------------------

 
 
7.           Further Amendments.  The Lease shall be and hereby is further
amended wherever necessary, even though not specifically referred to herein, in
order to give effect to the terms of this Third Amendment.


8.           Ratification.  The Lease, as amended hereby, is hereby ratified,
confirmed and deemed in full force and effect in accordance with its
terms.  Each party represents to the other that such party (a) is currently
unaware of any default by the other party under the Lease; and (b) has full
power and authority to execute and deliver this Third Amendment, and this Third
Amendment represents a valid and binding obligation of such party enforceable in
accordance with its terms.


9.           Options. Landlord and Tenant agree that any option(s) to terminate,
extend, right of first refusal, or any other option to terminate, renew or
expand the Lease that may have been provided to Tenant by the Lease (including
but not limited to Exhibits “E” and “F” of the Lease), are hereby rescinded and
terminated, and Tenant shall not have the options of termination, renewal,
expansion, or first refusal for the Demised Premises or any part or all of any
other space in the Building.


10.           Governing Law.  This Third Amendment shall be governed by and
construed in accordance with the laws of the State of Texas.


11.           Counterparts.  This Third Amendment may be executed in multiple
counterparts each of which is deemed an original but together constitute one and
the same instrument.  This Third Amendment may be executed by facsimile and each
party has the right to rely upon a facsimile counterpart of this Third Amendment
signed by the other party to the same extent as if such party had received an
original counterpart.


12.           Governing Document.  In the event the terms of the Lease conflict
or are inconsistent with those of this Third Amendment, the terms of this Third
Amendment shall govern.


IN WITNESS WHEREOF, this Third Amendment has been executed as of the date and
year first above written.
 

Dated:  October 11, 2011    
LANDLORD:
                HERMOSA, LP               By:    Hermosa Group, LLC, its general
partner                          
By:
      /s/ Spencer Beal        
            Spencer Beal, Jr., Manager
             Dated:  October 11, 2011 TENANT:              
ZION OIL & GAS, INC.
                By:      /s/ Richard Rinberg       Its:      Executive Vice
President                                

 
 
THIRD AMENDMENT – Page 3

INITIALS
Landlord
Tenant
 
 
 

 
 
 

--------------------------------------------------------------------------------

 